JUDGMENT

PER CURIAM.
This appeal was considered on the record from the National Labor Relations Board and on the briefs of the parties. The court has determined that the issues presented occasion no need for oral argument. See D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the petition for review be denied and the Board’s application for enforcement be granted substantially for the reasons given by the Board.
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing. See D.C.Cir. Rule 41.